

116 HR 7209 IH: Anthony Gonzales Equality for Survivors (AGES) Act
U.S. House of Representatives
2020-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7209IN THE HOUSE OF REPRESENTATIVESJune 15, 2020Ms. Haaland (for herself, Mrs. Kirkpatrick, Ms. Norton, Mr. Soto, Mr. Grijalva, Mr. Gallego, Mrs. Hayes, Mr. Lynch, Mr. Lowenthal, Mr. Cárdenas, Ms. Sánchez, Mrs. Murphy of Florida, Mr. Raskin, Mr. Cicilline, and Ms. Scanlon) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title II of the Social Security Act to provide for equal treatment of individuals in same-sex marriages, and for other purposes.1.Short titleThis Act may be cited as the Anthony Gonzales Equality for Survivors (AGES) Act.2.Determination of valid marriage under the Social Security Act(a)In generalSection 216(h)(1)(A)(i) of the Social Security Act (42 U.S.C. 416(h)(1)(A)(i)) is amended by striking is domiciled and all that follows through the District of Columbia, and inserting and such applicant were married (or, if such insured individual and such applicant were not married in any State but were validly married in another jurisdiction, the courts of any State).(b)Effective dateThe amendments made by this section shall apply to all final determinations of family status made after June 26, 2013.3.Alternative method of meeting nine-month requirement for widows, stepchildren, or widowers in certain casesSection 216(k) of the Social Security Act (42 U.S.C. 416(k)) is amended—(1)in the section heading, by striking in Case of Accidental Death or in Case of Serviceman Dying in Line of Duty, or in Case of Remarriage to the Same Individual and inserting in certain cases;(2)in paragraph (1), by striking or at the end;(3)in paragraph (2)(B), by adding or at the end;(4)by inserting after paragraph (2) the following:(3)(A)in the case of a widow or widower of such individual whose marriage to such individual would not have been treated as a marriage for purposes of Federal law prior to June 26, 2013, such widow or widower—(i)became the wife or husband of such individual (or was deemed to be the wife or husband of such individual under subsection (h)(1)(A)(ii))—(I)if such widow or widower is domiciled in a State that recognized same-sex marriages as of June 26, 2013, during the 9-month period beginning with June 26, 2013; and(II)if such widow or widower is domiciled in any other State—(aa)during the 9-month period beginning with June 26, 2013; or(bb)during the 9-month period beginning with June 26, 2015, or if earlier, the first date on which such State recognized same-sex marriages; and(ii)provides a sworn affidavit that the widow or widower was in a domestic partnership with such individual throughout the 9-month period ending on the date of the individual’s death; or(B)the stepchild of such individual—(i)became the stepchild of such individual as a result of a parent of the stepchild becoming the wife or husband of such individual (or being deemed to be the wife or husband of such individual under subsection (h)(1)(A)(ii))—(I)if such parent is domiciled in a State that recognized same-sex marriages as of June 26, 2013, during the 9-month period beginning with June 26, 2013; and(II)if such parent is domiciled in any other State—(aa)during the 9-month period beginning with June 26, 2013; or(bb)during the 9-month period beginning with June 26, 2015, or if earlier, the first date on which such State recognized same-sex marriages; and(ii)provides a sworn affidavit that such parent was in a domestic partnership with such individual throughout the 9-month period ending on the date of the individual’s death;; and(5)by adding at the end the following: For purposes of this subsection, the term same-sex marriage shall include a civil union, registered domestic partnership, and any other legal relationship treated by the Commissioner as a marital relationship for purposes of determining eligibility for spousal benefits under this title.4.Notification of changes in law; outreach campaign(a)In generalNot later than 180 days after the date of the enactment of this Act, the Commissioner of Social Security shall conduct a comprehensive and effective 3-year outreach campaign to encourage individuals newly eligible for benefits under title II of the Social Security Act as a result of changes in law relating to same-sex marriage and occurring on or after June 26, 2013, including this Act and the amendments made thereby, to apply for such benefits. Such outreach campaign shall include direct notification regarding such changes in law to current beneficiaries and to individuals approaching retirement.(b)Report to congressNot later than December 31 of each of the first 3 calendar years beginning after the date of the enactment of this Act, the Commissioner of Social Security shall submit to the Committee on Ways and Means of the House of Representatives, the Committee on Finance of the Senate, and the Committees on Appropriations of the House of Representatives and the Senate a report that includes—(1)a description of the educational and outreach activities conducted by the Commissioner of Social Security under subsection (a) during the preceding year;(2)the number of applications for benefits under title II of the Social Security Act filed as a result of changes in law relating to same-sex marriage and occurring on or after June 26, 2013, including this Act and the amendments made thereby, in the preceding year; and(3)the number of such applications which resulted in entitlement to benefits.